[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM RE MOTION TO DISMISS/TRANSFER
The complaint describes an "Offer to Purchase Real Estate" which is to be deemed a contract and by its terms was conditioned upon delivering a clear and marketable title. In the opinion of the court this falls clearly within the preview of C.G.S. § 51-345 (b) and should have been filed in Litchfield Judicial District.
Rather than require the extra work of dismissal and refiling the court orders the case transferred to said court.
The Motion to Transfer is granted.
Hale, JTR